Name: Commission Implementing Decision (EU) 2016/339 of 8 March 2016 on the harmonisation of the 2010-2025 MHz frequency band for portable or mobile wireless video links and cordless cameras used for programme making and special events (notified under document C(2016) 1197) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: communications;  technology and technical regulations;  culture and religion;  European Union law
 Date Published: 2016-03-10

 10.3.2016 EN Official Journal of the European Union L 63/5 COMMISSION IMPLEMENTING DECISION (EU) 2016/339 of 8 March 2016 on the harmonisation of the 2 010-2 025 MHz frequency band for portable or mobile wireless video links and cordless cameras used for programme making and special events (notified under document C(2016) 1197) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 676/2002/EC of the European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) (1), and in particular Article 4(3) thereof, Whereas: (1) The use of the 1 900-1 980 MHz, 2 010-2 025 MHz and 2 110-2 170 MHz frequency bands (altogether referred to as the 2 GHz band) had been coordinated under Decision No 128/1999/EC of the European Parliament and of the Council (2). This Decision expired on 22 January 2003, but the Member States continue to use this spectrum in a harmonised manner. (2) The use of the paired 1 920-1 980 MHz and 2 110-2 170 MHz sub-band (the paired terrestrial 2 GHz band) has subsequently been harmonised under Commission Implementing Decision 2012/688/EU (3) in line with technological evolution and the principles of technology and service neutrality. (3) The unpaired part of the terrestrial 2 GHz band comprising the 1 900-1 920 MHz and 2 010-2 025 MHz frequency bands, which had been assigned to mobile operators in the Union, has remained unused by mobile networks for more than 10 years in most Member States, resulting in valuable spectrum being underused. This underuse justifies new harmonisation measures to ensure that spectrum is effectively and efficiently used in line with the objectives of the multiannual Radio Spectrum Policy Programme (RSPP) (4). These measures in particular seek sufficient spectrum to support programme making and special events (PMSE), in accordance with the internal market and access to culture objective and to develop public protection and disaster relief (PPDR). (4) In response to the Commissions' mandate issued in 2011 under Article 4(2) of Decision No 676/2002/EC relating to technical conditions for spectrum harmonisation options for wireless radio microphones and cordless video cameras (5), the European Conference of Postal and Telecommunications administrations (CEPT) submitted its Report 51 (6) identifying the 2 010-2 025 MHz frequency band and other frequency bands as possible new spectrum for wireless cameras and video links, subject to further studies. The Commission therefore issued in October 2012 (7) a further mandate to the CEPT to carry out studies on harmonised technical conditions for the 1 900-1 920 MHz and 2 010-2 025 MHz frequency bands in the EU. As a result, on 6 March 2015 the CEPT issued its Report 52 (8) which identifies alternative potential uses for these unpaired terrestrial 2 GHz bands to implement policies highlighted by the RSPP in relation to PMSE and PPDR. (5) As identified by CEPT reports, the categories of portable or mobile wireless video links and cordless cameras that can be used for programme making and special events (video PMSE) may include among others cordless cameras as handheld or otherwise mounted cameras with integrated or clip-on transmitters, power packs and antennae for carrying broadcast-quality videos together with sound signals over short-ranges, line-of-sight and non-line-of-sight; portable video links via small transmitters, for deployment over greater ranges, typically up to two kilometres, and mobile video links such as video transmission systems with radio transmitter and receivers mounted in or on motorcycles, racing motorbikes, pedal cycles, cars, boats, helicopters, airships or other aircraft, with the possibility that one or both link terminals may be used while moving. (6) Using the 2 010-2 025 MHz frequency band for video links and cordless cameras has the technical and economic advantages of benefitting from the neighbouring 2 025-2 110 MHz frequency band, which is also used for such links and cordless cameras in a number of Member States and is identified in the ERC Recommendation 25-10 (9) as a recommended tuning range. Since CEPT Report 52 confirms that video PMSE may operate in the 2 010-2 025 MHz frequency band under the same technical conditions as those applicable to PMSE use in the 2 025-2 110 MHz band, this would extend the spectrum availability for video links and cordless cameras from a range of 85 MHz up to a range of 100 MHz. (7) Although in most Member States the 2 010-2 025 MHz frequency band has either not been assigned to or has not been used by mobile operators for many years, in some cases the spectrum is in use by incumbent services; this situation may require a flexible approach and local arrangements that take account of factors such as the location where spectrum is used as well as the technical characteristics of the use of spectrum for video PMSE in the 2 010-2 025 MHz frequency band, both in the relevant Member State and in neighbouring Member States. (8) Moreover, the availability and use of the 2 010-2 025 MHz frequency band for video PMSE should be on a non-exclusive basis, so that Member States may allow on a national basis the use of that spectrum for other types of applications such as public protection and disaster relief or temporary point-to-point video links or industrial cameras, as long as these applications would comply with the technical parameters set out in this Decision. (9) Harmonised conditions across the Union would help establish an effective single market for those applications, with economies of scale and benefits to Union citizens and industry alike, in line with the Radio Equipment and Telecommunications Terminal Equipment Directive (Directive 1999/5/EC of the European Parliament and of the Council) (10) and the Radio Equipment Directive (Directive 2014/53/EU of the European Parliament and of the Council) (11). (10) In order to also ensure the effective use of the 2 010-2 025 MHz frequency band in the long term, Member States should keep the use of the 2 010-2 025 MHz frequency band under scrutiny and report their findings to the Commission. (11) The measures provided for in this Decision are in accordance with the opinion of the Radio Spectrum Committee, HAS ADOPTED THIS DECISION: Article 1 The purpose of this Decision is to harmonise the technical conditions for the availability and efficient use of the 2 010-2 025 MHz frequency band for video PMSE on a non-exclusive basis. Article 2 For the purposes of this Decision, video PMSE means wireless video links that can be portable or mobile and cordless cameras, used for programme making and special events. Article 3 As early as possible, and no later than six months after the date of notification of this Decision, Member States shall designate and make available the 2 010-2 025 MHz frequency band for video PMSE, on a non-exclusive basis, in accordance with the parameters set out in the annex. Upon detection of interference to other types of spectrum users or services that are entitled to use the 2 010-2 025 MHz frequency band at the date when this Decision takes effect, Member States may restrict the use of video PMSE in the relevant portion of the frequency band in specific geographic areas in accordance with the annex. Article 4 Member States shall keep the use of the 2 010-2 025 MHz frequency band under scrutiny and report their findings to the Commission, including any information on the amendment or withdrawal of rights of use, in order to allow a timely review of this Decision if necessary. Article 5 This Decision is addressed to the Member States. Done at Brussels, 8 March 2016. For the Commission GÃ ¼nther OETTINGER Member of the Commission (1) OJ L 108, 24.4.2002, p. 1. (2) Decision No 128/1999/EC of the European Parliament and of the Council of 14 December 1998 on the coordinated introduction of a third-generation mobile and wireless communications system (UMTS) in the Community (OJ L 17, 22.1.1999, p. 1). (3) Commission Implementing Decision 2012/688/EU of 5 November 2012 on the harmonisation of the frequency bands 1 920-1 980 MHz and 2 110-2 170 MHz for terrestrial systems capable of providing electronic communications services in the Union (OJ L 307, 7.11.2012, p. 84). (4) Decision No 243/2012/EU of the European Parliament and of the Council of 14 March 2012 establishing a multiannual radio spectrum policy programme (OJ L 81, 21.3.2012, p. 7). (5) Mandate to the CEPT, dated 15 December 2011, RSCOM11-59 final. (6) On technical conditions for ensuring the sustainable operation of cordless video-cameras, report approved by the Electronic Communications Committee (ECC) on 8 November 2013. (7) RSCOM12-17 rev 3 adopted on 10 October 2012. (8) Report 52 from CEPT to the European Commission in response to the Mandate To undertake studies on the harmonised technical conditions for the 1 900-1 920 MHz and 2 010-2 025 MHz frequency bands ( Unpaired terrestrial 2 GHz bands ) in the EU, report approved on 6 March 2015 by ECC. (9) ERC Recommendation 25-10 on frequency ranges for the use of temporary terrestrial audio and video Service Ancillary to Broadcasting/Services Ancillary to Programme making (SAP/SAB) links (incl. Electronic News Gathering and Outside Broadcasting (ENG/OB)). (10) Directive 1999/5/EC of the European Parliament and of the Council of 9 March 1999 on radio equipment and telecommunications terminal equipment and the mutual recognition of their conformity (OJ L 91, 7.4.1999, p. 10). (11) Directive 2014/53/EU of the European Parliament and of the Council of 16 April 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of radio equipment and repealing Directive 1999/5/EC (OJ L 153, 22.5.2014, p. 62). ANNEX PARAMETERS REFERRED TO IN ARTICLE 3 For the purpose of this Annex, e.i.r.p. means equivalent isotropically radiated power, which is the product of the power supplied to the antenna and the antenna gain in a given direction relative to an isotropic antenna (absolute or isotropic gain). e.i.r.p. for video PMSE Type of Link e.i.r.p. Cordless camera  7 dBW Portable video link 16 dBW Mobile video link 10 dBW Access to spectrum may be predominantly authorised under local arrangements. Those local arrangements may be configured to take account of such factors as the location where spectrum is used as well as the technical characteristics of the use of spectrum for video PMSE, or for incumbent services. Member States may adapt the e.i.r.p limits for video PMSE set in the table if local circumstances in the relevant Member State and in neighbouring Member States allow for higher limits without compromising the coexistence of existing services.